Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original objection to the drawings, and the rejection of claim 17 under §112(b), in the Office action filed December 21, 2021, are hereby withdrawn.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 13, 2022 was filed after the mailing date of the Notice of Allowance on April 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Johnson on March 23, 2022.
The application has been amended as follows: Claim 21 in the preamble, “A plastic closure part according to claim 17 …” has been amended to read, “A method according to claim 17 ….”

Allowable Subject Matter
Claims 1-14 and 16-21 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose a cut introduced into the material of the membrane with a cutting or punching tool, and wherein the cut is introduced after injection moulding of the plastic closure.
Re Amended Claim 14, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose forming an incision that extends peripherally over more than 180º along an outer edge of the membrane, wherein the incision defines a tear line for the membrane, is formed after the injection moulding operation and at least partial hardening of the plastic closure part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, Page 7 Lines 5-10 and 16-30, filed March 16, 2022, with respect to the §102(a)(1) rejection of claim 1 anticipating Gach (4,682,702), have been fully considered and are persuasive.  The §102(a)(1) rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736